 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0168-MCE
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE
13                          v.
                                                        Date: October 11, 2018
14   CEDRIC LAMOR WHITAKER, JR.,                        Time: 10:00 a.m.
                                                        Judge: Hon. Morrison C. England, Jr.
15                               Defendant.
16
17          Plaintiff United States of America, through its respective counsel, and defendant Cedric Lamor

18 Whitaker, Jr., through his counsel of record, stipulate that the status conference now set for October 11,
19 2018, be continued to November 1, 2018, at 10:00 a.m.

20          On August 30, 2018, Mr. Whitaker was arraigned on the one-count Indictment in this case. (ECF

21 Nos. 8, 10.) At the arraignment, the government produced discovery to the defense that included 84
22 pages of reports and memoranda. In the coming week, the United States expects to produce a disk with
23 at least two video recordings from the date of the incident. Defense counsel will require additional time
24 to review these new materials, as well as the materials already produced, time to discuss them with her
25 client, to conduct additional investigation, to research potential defenses and motions, and to otherwise
26 prepare for trial.
27 / / /
28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           1
30    CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for October

 2 11, 2018, be continued to November 1, 2018, at 10:00 a.m. The parties further agree that time under the
 3 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including November 1,
 4 2018, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479
 5 [Local Code T4], based on continuity of counsel and defense preparation.
 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                        Respectfully submitted,

11
12 Dated: October 9, 2018                                 _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14
15
     Dated: October 9, 2018                               _/s/ THD for Lexi P. Negin_________
16                                                        LEXI P. NEGIN
                                                          Assistant Federal Defender
17                                                        Attorney for Defendant Cedric Whitaker
18
19

20
21
22
23
24
25
26
27
28

      STIPULATION AND ORDER TO CONTINUE STATUS           2
30    CONFERENCE
 1                                                      ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. It specifically finds that the failure to
 4 grant a continuance in this case would deny counsel reasonable time necessary for effective preparation,
 5 taking into account the exercise of due diligence. The Court further finds that the ends of justice served
 6 by granting the requested continuance outweigh the best interests of the public and the defendant in a
 7 speedy trial.
 8           Time from the date the parties stipulated, up to and including November 1, 2018, shall be

 9 excluded from computation of time within which the trial in this case must begin under the Speedy Trial
10 Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local
11 Code T4]. It is further ordered that the October 11, 2018 status conference be continued until November
12 1, 2018, at 10:00 a.m.

13           IT IS SO ORDERED.

14 Dated: October 11, 2018
15
16
17
18
19

20
21
22
23
24
25
26
27
28

      STIPULATION AND ORDER TO CONTINUE STATUS              3
30    CONFERENCE
